'CERTIFICATION TO THE SUPREME COURT HENDLEY, Judge. Pursuant to § 16-7-14(C) (2), N.M.S.A. 1953 (Repl.Vol.1970) the Court of Appeals is authorized to certify to the Supreme Court issues of substantial public interest that should be determined by the Supreme Court. It appearing that certiorari has been granted by the New Mexico Supreme Court in the case of Sister Mary Assunta Stang, Personal Representative and Ancillary Administratrix with the Will Annexed in the Matter of the Last Will and Testament of Catherine Lavan, Deceased; Sister Fidelis O’Connor: Sister James Agnes Hayes: and Sister Mary Dorothy Schmidt v. Hertz Corporation, a corporation, and is now pending in that court as Cause No. 9324 and, It further appearing that certiorari was granted in that case upon a petition alleging that the issue of strict liability in tort was of substantial public interest and should be determined by the Supreme Court and, It further appearing that the issue of strict liability in tort is an issue to be decided in the above captioned case. Now, therefore, pursuant to § 16-7-14 '(C) (2), supra, the above captioned case is hereby certified to the New Mexico Supreme Court for decision. SUTIN and COWAN, JJ., concur.